Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 20 October 1785
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 20 October 1785

We are honored by Your Excellency’s ever respected Favor of 12 Instant, obliging us much by your useful Information and your Readiness to serve us. We request Your Excellency to be assured We entertain a high Sense of Your Condesendsion, And shall ever esteem ourselves happy to evince it all in our Power.
His Excellency John Adams Esqr. has already transmitted to Messrs. W. & J. Willink and ourselves, an attested Copy of the Resolve of Congress of 15 February last, appropriating a Sum not exceeding Eighty Thousand Dollars out of the Loans borrowed in Holland or from any other Monies belonging to the United States, to the Disposal of the Ministers of the United States in Europe, vested with Powers to form Treaties with the Barbary States; In consequence of which We hold said Amount subject to the Orders of His Excellency John Adams Esqr. Which we are pleased to find is conformable to Your Excellency’s desire, And we beg leave to congratulate You sincerely on the Prospect of an Arrangement essentially necessary to the Prosperity of the Commerce of America, to which we are unalterably attached.
The Assignees of the Estate of Messrs. De la Lande and Fynje have closed with Mr. Daniel Parker, for his Assumption of the remaining Property in America of Geyer, De la Lande and Fynje, payable by a Security in Funds of the United States denominated the Liquidated Debt, The Nature of which may be learned by the Resolve of Congress of 27 April 1784 Upon Resumption of the Consideration of the Report of the Grand Committee appointed to prepare and report to Congress, the Arrears of Interest on the National Debt, together with the Expences of the Year 1784, from the First to the last day thereof inclusive, And a Requisition of Money on the States for discharging the same; We entreat Your Excellency’s Reference to the above Resolve and Consequent Opinion upon that species of Debts of the United States denominated therein the Liquidated Debt, Which will be an additional Favor conferred on those, Who have the Honor to be with utmost Respect Your Excellency’s Most Obedient and very humble Servants,

Nic: & Jacob van Staphorst

